              Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 1 of 14




 1   David S. Ratner (SBN 316267)
     david@davidratnerlawfirm.com
 2   DAVID RATNER LAW FIRM, LLP
 3   33 Julianne Court
     Walnut Creek, CA 94595
 4
     Rachel E. Kaufman (CSB# 259353)
 5   rachel@kaufmanpa.com
     Avi R. Kaufman (Pro Hac Vice)
 6   kaufman@kaufmanpa.com
     KAUFMAN P.A.
 7   400 NW 26th Street
     Miami, FL 33127
 8   Telephone: (305) 469-5881

 9   Attorneys for Plaintiff and all others similarly situated
10   [additional counsel listed on signature page]
11
12                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
14    PAYAM TEHRANI, individually and on                  No. 3:19-cv-08168-JSC
      behalf of all others similarly situated,
15                                                        PLAINTIFF’S REPLY
                     Plaintiff,                           MEMORANDUM OF POINTS AND
16                                                        AUTHORITIES IN SUPPORT OF
17    v.                                                  HIS MOTION TO AMEND

18    DH VITALE MANAGER, LLC, a Delaware                  Hearing: July 29, 2021 at 1:30 p.m.
      limited liability company, and SF TREAT,            Hon. Edward M. Chen
19    LP, a Delaware limited partnership,                 Courtroom 5
20
                     Defendants.
21                                                        ORAL ARGUMENT REQUESTED
22
23
24
25
26
27
28
             Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 2 of 14




 1
                                                           Table of Contents
 2
     I.     Defendants misread footnote 7. .......................................................................................... 1
 3
     II.    Defendants mischaracterize the context of Facebook. ....................................................... 4
 4   III.   Defendants strawman Plaintiff’s arguments. ...................................................................... 6
 5   IV.    Defendants cannot prevail by relying on older, out-of-Circuit cases that are
            superseded by Facebook. .................................................................................................... 7
 6
     V.     Recent district court cases holding to the contrary are distinguishable and
 7          unpersuasive........................................................................................................................ 8
 8   VI.    Another district court has agreed with Plaintiff’s view of Facebook. ................................ 9

 9   VII.   Defendants’ miscellaneous other arguments lack merit. .................................................. 10

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                        1
     Reply ISO Mot. to Amend                                                                                  No. 3:19-cv-08168-JSC
                 Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 3 of 14




 1
                                                            Table of Authorities
 2   Cases
     ACA Int’l v. FCC
 3
       885 F.3d 687 (D.C. Cir. 2018) ................................................................................................ 7, 8
 4   Barnett v. Bank of Am.
 5     N.A., No. 3:20-cv-272-RJC-DSC, 2021 U.S. Dist. LEXIS 101171 (W.D.N.C. May 28, 2021) 9
     Carl v. First Nat'l Bank of Omaha
 6     No. 2:19-cv-00504-GZS, 2021 U.S. Dist. LEXIS 111889 (D. Me. June 15, 2021) ............. 9, 10
 7   Coeur D'Alene Tribe v. Hammond
       384 F.3d 674 (9th Cir. 2004) ...................................................................................................... 3
 8
     Facebook, Inc. v. Duguid
 9     141 S. Ct. 1163 (2021) ....................................................................................................... passim
10   Marks v. Crunch San Diego, LLC
      904 F. 3d 1041 (2018)................................................................................................................. 6
11
     McEwen v. NRA of Am.,
12    No. 2:20-cv-00153-LEW, 2021 U.S. Dist. LEXIS 72133 (D. Me. Apr. 14, 2021) .................... 9
13   Timms v. USAA Fed. Sav. Bank
       No. 3:18-cv-01495-SAL, 2021 U.S. Dist. LEXIS 108083 (D.S.C. June 9, 2021) ..................... 8
14
     United States v. Johnson
15     256 F.3d 895 (9th Cir. 2001) ...................................................................................................... 3

16   United States v. Montero-Camargo
       208 F.3d 1122 (9th Cir. 2000) .................................................................................................... 3
17
     United States v. Spivey
18     781 F. Supp. 676 (D. Haw. 1991) ............................................................................................... 4
     Statutes
19
     47 U.S.C.S. § 227........................................................................................................................ 2, 9
20
     H.R. Rep. No. 102-317 ................................................................................................................... 6
21
22
23
24
25
26
27
28

                                                                           2
     Reply ISO Mot. to Amend                                                                                    No. 3:19-cv-08168-JSC
                 Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 4 of 14




 1              Defendants misread footnote 7, mischaracterize the rest of Facebook, and strawman
 2
     Plaintiff’s arguments. 1 Plaintiff’s analysis of footnote 7 (and Facebook) is the view most
 3
     consistent with the Supreme Court’s words and reasoning. Moreover, Plaintiff’s actual analysis
 4
 5   (not the strawman version) draws a reasonable line between autodialers and non-autodialers, that

 6   is consistent with both the words and purpose of the statute.
 7         I.      Defendants misread footnote 7.
 8            Defendants contend that, when the Supreme Court referred to a “preproduced list” of
 9   phone numbers in footnote 7, it meant a list that of phone numbers that had been sequentially or
10
     randomly generated (i.e., created) by the autodialer system. See, e.g., ECF No. 92 at 17.
11
     Defendants explain that the Court cited to an example autodialer patent from an amicus brief.
12
13   According to Defendants, that patent described a system that both: (1) generated phone numbers

14   with a sequential number generator; and (2) used a random number generator (that generated
15   numbers that were not phone numbers) to order the list for automatic dialing. Therefore,
16
     according to Defendants, the Supreme Court did not really mean what it actually said in footnote
17
     7 and instead meant that an autodialer has to produce the phone numbers themselves. But this
18
19   cannot be correct, because it is inconsistent with the Court’s reasoning.

20              In footnote 7, the Court explained why its reading of the statute did not render the words

21   “[or] store” superfluous. The plaintiff there (Duguid) argued that, if an autodialer must always
22
     generate (i.e., produce) phone numbers, then it is superfluous to include the alternative “[or]
23
24        1
            In a footnote (ECF No. 92 at 4 n.5)., Defendants claim that Plaintiff did not address the
25   issues that the Court asked it to: (1) what is a sequence number generator and (2) can there be a
     claim where the call numbers are from defendant’s customer list. This is false. Plaintiff
26   addressed both issues. ECF No. 90 at 4 (what is a sequence number generator), 7-9 (can there be
     a claim where the call numbers come from defendant’s customer list?). Defendants largely
27   ignore or strawman Plaintiff’s analysis.
28

                                                        1
     Reply ISO Mot. to Amend                                                      No. 3:19-cv-08168-JSC
               Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 5 of 14




     store” requirement in the statute. Facebook n.7 (“Duguid argues that such a device would
 1
 2   necessarily ‘produce’ numbers using the same generator technology, meaning ‘store or’ in

 3   §227(a)(1)(A) is superfluous.”). An example illustrates Duguid’s point. Say that an autodialer
 4   produced the following list of phone numbers, by randomly generating the digits of each phone
 5
     number:
 6
                                                     ….
 7
 8                                             928-292-3885

 9                                             812-706-8392
10
                                               102-389-1424
11
                                               567-195-8425
12
13                                             467-292-4829

14                                                   …

15
16
            By definition, any autodialer that does this “produce[d] telephone numbers to be called,
17
     using a random or sequential number generator.” § 227 (a)(1)(A). And if all autodialers must do
18
19   this, it is superfluous to include the statutory language capturing autodialers that merely “store …

20   telephone numbers to be called, using a random or sequential number generator.” Id.

21          This cannot be right. So, to solve this superfluidity problem, the Supreme Court held that
22
     an autodialer does not have to produce the phone numbers themselves (and can instead generate
23
     numbers that indicate the stored, automatic dialing order for a preexisting list of phone numbers).
24
     Facebook at n.7. If, as Defendants suggest, the Supreme Court really meant that an autodialer
25
26   must always produce the phone numbers themselves, this would just prove (not rebut) plaintiff

27   Duguid’s superfluidity argument. And if the Supreme Court’s reading rendered statutory text
28

                                                      2
     Reply ISO Mot. to Amend                                                    No. 3:19-cv-08168-JSC
                Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 6 of 14




     superfluous, the Supreme Court could not have reached the holding that it reached. Thus,
 1
 2   Defendants’ analysis cannot be correct.

 3          In contrast, the interpretation that is consistent with the Supreme Court’s words and its
 4   logic is that the Court was specifically referring to the example autodialer system’s ability to
 5
     generate numbers (that were not themselves phone numbers) to order and store phone numbers
 6
     for automatic dialing. This explains why the statute includes the words “[or] store”: this
 7
 8   additional language captures autodialer systems that take an existing list of phone numbers and

 9   use a random or sequential number generator to order and store the calls for automatic dialing.
10   Facebook at n.7. 2
11
            Defendants suggest, in the alternative, that the Supreme Court’s words can be ignored
12
     because they are mere dicta. This argument fails on multiple levels.
13
14          First, it fails on its own terms. In the Ninth Circuit, “our precedent requires that we give

15   great weight to dicta of the Supreme Court.” Coeur D'Alene Tribe v. Hammond, 384 F.3d 674,
16   683 (9th Cir. 2004). “We do not treat considered dicta from the Supreme Court lightly” or
17
     “blandly shrug them off because they were not a holding.” United States v. Montero-Camargo,
18
     208 F.3d 1122, 1132 n.17 (9th Cir. 2000) (cleaned up). What Defendants are suggesting—
19
20   disregarding the Supreme Court’s words because they are purportedly dicta—is error in the

21   Ninth Circuit. And when the required “great weight” is given to the Court’s words, Plaintiff’s
22   amended complaint states an autodialer claim.
23
            2
               To be sure, the Supreme Court provided an alternative argument to rebut Duguid’s
24   superfluidity point. Facebook n.7 (“In any event, even if the storing and producing functions
25   often merge, Congress may have ‘employed a belt and suspenders approach’ in writing the
     statute.”). But under controlling law, that the Supreme Court provided alternative reasoning is
26   not grounds to simply ignore its point about ordering a preproduced list of phone numbers. See
     United States v. Johnson, 256 F.3d 895, 915 n.8 (9th Cir. 2001) (rejecting the “fallacy” that
27   “alternative holdings are dicta because neither is necessary to the result.”).
28

                                                      3
     Reply ISO Mot. to Amend                                                     No. 3:19-cv-08168-JSC
                  Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 7 of 14




             Second, footnote 7 is not dicta, even under Defendants’ implicit definition (that
 1
 2   everything unnecessary to the primary holding is dicta). In footnote 7, the Court rebutted one of

 3   the plaintiff’s key arguments and explained why its holding did not render the statutory words
 4   “to store” superfluous. If the Court’s interpretation rendered statutory words superfluous, as the
 5
     plaintiff contended, the Court could not have adopted that interpretation. That is, the Court could
 6
     not have held that the “the clause ‘using a random or sequential number generator’ modifies both
 7
 8   verbs that precede it (‘store’ and ‘produce’).” Facebook at 1169. Thus, the reasoning of footnote

 9   7 was necessary to the Court’s primary holding. See United States v. Spivey, 781 F. Supp. 676,
10   680 (D. Haw. 1991) (“This holding was not dicta but rather was necessary to address defendant's
11
     argument that state law should govern.”).
12
           II.      Defendants mischaracterize the context of Facebook.
13
             Defendants contend that Plaintiff makes the same argument that the Supreme Court
14
     rejected in Facebook. See, e.g., ECF No. 92 at 8. Defendants are wrong. In Facebook, plaintiff
15
16   Duguid argued that the phrase “using a random or sequential number generator” did not modify

17   “store” at all (and instead only modified “produce”). Facebook at 1165 (“Duguid’s insistence
18   that a limiting clause should ordinarily be read as modifying only the phrase that it immediately
19
     follows”). Therefore, according to Duguid, an autodialer did not necessarily have to use a
20
     random or sequential number generator at all. Id. The Supreme Court rejected that argument.
21
22   Id.

23               That is nothing like what Plaintiff is saying here. Plaintiff agrees that all autodialers must
24   be capable of using a random or sequential number generator (that was the primary holding of
25
     Facebook). Plaintiff has pleaded that Defendants’ system does this, in the way that the Court
26
     described in footnote 7. That is certainly not a theory that the Supreme Court rejected in
27
28   Facebook (to the contrary, footnote 7 endorsed it).

                                                           4
     Reply ISO Mot. to Amend                                                          No. 3:19-cv-08168-JSC
             Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 8 of 14




            Defendants imply that their system is just like the one in Facebook (which was not an
 1
 2   autodialer). This is also wrong.

 3          As Plaintiff explained, the Facebook system was not an autodialer because, although it
 4   maintained a database with a list of phone numbers, it only texted specific individuals (and did
 5
     not mass text). ECF No. 90 at 5. Specifically, it did not use a random or sequential number
 6
     generator to order calls for mass dialing. Defendants have no response to this distinction. In
 7
 8   fact, Defendants accidentally admit it, asserting: “The Court rejected the [Duguid] plaintiff’s

 9   argument” that Facebook’s system “met the definition of an ATDS (for either random or
10   sequential number generation)” because the Facebook system “makes ‘targeted’ calls ‘linked to
11
     specific accounts.’” ECF No. 92 at 11.
12
            In contrast, as Plaintiff pleads, Defendants were not using their TrustYou system to text
13
14   targeted accounts (e.g., to text a person staying at the hotel about housekeeping). Instead, they

15   used the system to indiscriminately mass text tens of thousands of former customers. And to do
16   that, the system generated sequential numbers to store the phone numbers, order them, and then
17
     mass text them in the stored order. ECF No. 90 at 6-8.
18
            Defendants assert that, in Facebook, the Supreme Court held that the Facebook system
19
20   was not an autodialer because all systems that use lists of phone numbers (and don’t generate

21   phone numbers) are not autodialers. That holding, however, appears nowhere in Facebook. To
22   the contrary, in footnote 7, the Supreme Court said the opposite.
23
            Defendants point out that the Supreme Court discussed problems with autodialers tying
24
     up emergency lines and tying up all the lines of a business. Defendants are saying that a system
25
26   that uses phone numbers from a preexisting list is not an autodialer because it is unlikely to cause

27   these problems (as opposed to a system that is generating the phone numbers themselves). But

28   the Supreme Court never held that these are the only harms the TCPA was intended to prevent.
                                                      5
     Reply ISO Mot. to Amend                                                    No. 3:19-cv-08168-JSC
                Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 9 of 14




     Nor is the statute written to cover only these harms. And when Congress passed the TCPA, it
 1
 2   was not solely concerned by older autodialing systems that randomly or sequentially created

 3   phone numbers —Congress was concerned about “[m]odern telemarketing software” that
 4   “organizes information on current and prospective clients into databases.” H.R. Rep. No. 102-
 5
     317, at 7. And in any case, the Court’s background discussion of the harms the TCPA was
 6
     intended to prevent cannot possibly justify ignoring the Court’s express words and statutory
 7
 8   interpretation in footnote 7.

 9          Defendants assert that, because the Court reversed the Ninth Circuit’s decision in Marks
10   v. Crunch San Diego, LLC, 904 F. 3d 1041, 1053 (2018), the Court necessarily held that an
11
     autodialer cannot encompass systems that use preexisting lists of phone numbers. Defendants
12
     misunderstand Marks and Facebook. Here is the Supreme Court’s description of the Marks
13
14   holding that it reversed:

15          [T]he Ninth Circuit held that Duguid had stated a claim under the TCPA by alleging that
            Facebook’s notification system automatically dialed stored numbers. An autodialer, the
16          Court of Appeals held, need not be able to use a random or sequential generator to store
17          numbers; it need only have the capacity to “‘store numbers to be called’” and “‘to dial
            such numbers automatically.’” Facebook, 141 S. Ct. at 1168 (quoting Marks).
18
            The holding that the Supreme Court reversed is that an autodialer “need not be able to use
19
20   a random or sequential generator to store [phone] numbers.” Id. And in doing so, the Supreme

21   Court made clear that one way an autodialer can use a random or sequential number generator
22   “to store [phone] numbers” is by using such a generator to “determine the order in which to pick
23
     phone numbers from a preproduced list” and then “store those [phone] numbers to be dialed at a
24
     later time.” Facebook, 141 S. Ct. at 1172 n.7.
25
26       III.    Defendants strawman Plaintiff’s arguments.
            Defendants suggest that Plaintiff is asserting that any system that dials from a list of
27
28   stored numbers is an autodialer. But as the Facebook system illustrates, that is not the case. Not

                                                      6
     Reply ISO Mot. to Amend                                                     No. 3:19-cv-08168-JSC
               Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 10 of 14




     all list dialers are autodialers. Nor is a common smartphone. ECF No. 90 at 5. But as pleaded,
 1
 2   Defendants’ system is an autodialer because it makes use of a random or sequential number

 3   generator to mass text.
 4          Defendants assert that, under Plaintiff’s reading, any system would be an autodialer
 5
     because “[phone] numbers chosen from any preset list must necessarily be chosen randomly or
 6
     sequentially.” ECF No. 93 at 8. This is wrong. Systems can do what the Facebook system did,
 7
 8   and dial only specifically (not randomly or sequentially) chosen numbers, one at a time. That is

 9   not an autodialer. In contrast, if a system is selecting swaths of phone numbers from a
10   preproduced list, generating a random or sequential order for automatic dialing, and then
11
     automatically dialing all the selected phone numbers in the stored order, that is an autodialer
12
     under Facebook.
13
14       IV.     Defendants cannot prevail by relying on older, out-of-Circuit cases that are
                 superseded by Facebook.
15
            Defendants cite district court and circuit cases that predate Facebook, holding that an
16
     autodialer must generate the phone numbers themselves. See, e.g., ECF No. 92 at 13 n.8. None
17
     of these cases helps Defendants because they are all superseded by Facebook’s holdings. The
18
19   issue here is what Facebook means.

20          Defendants also quote some of these cases misleadingly. For example, Defendants quote
21   the following from ACA Int’l v. FCC, 885 F.3d 687, 702 (D.C. Cir. 2018):
22
            To see why, it is helpful to understand that the ruling distinguishes between use of
23          equipment to “dial random or sequential numbers” and use of equipment to “call[]
            a set list of consumers.” Anytime phone numbers are dialed from a set list, the
24          database of numbers must be called in some order—either in a random or some
25          other sequence. As a result . . . “dialing random or sequential numbers” cannot
            simply mean dialing from a set list of numbers in random or other sequential order:
26          if that were so, there would be no difference between “dialing random or sequential
            numbers” and “dialing a set list of numbers[.]”
27
28

                                                      7
     Reply ISO Mot. to Amend                                                    No. 3:19-cv-08168-JSC
               Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 11 of 14




            ECF No. 92 at 10. Defendants omitted a key sentence from this quote. The D.C. Circuit
 1
 2   was explaining why, in the context of a specific FCC ruling, the “the ruling's reference to

 3   ‘dialing random or sequential numbers’ means generating those numbers and then dialing them.”
 4   ACA Int’l, 885 F.3d at 702 (emphasis added). The D.C. Circuit was not addressing the meaning
 5
     of “random or sequential number generator” in the statute itself, which does not contain the
 6
     words “dialing random or sequential numbers.” And in any case, an old FCC ruling cannot
 7
 8   supersede Facebook.

 9        V.     Recent district court cases holding to the contrary are distinguishable and
                 unpersuasive.
10
            Defendants rely on Timms v. USAA Fed. Sav. Bank, No. 3:18-cv-01495-SAL, 2021 U.S.
11
     Dist. LEXIS 108083 (D.S.C. June 9, 2021). Timms is not controlling, analogous, or persuasive.
12
13          First, in Timms, the plaintiff failed to provide any “explanation or supporting evidence”

14   that the accused system generated numbers “to determine the order in which to pick phone
15
     numbers from a preproduced list." Id. at *12-13 (citing Facebook). Here, in contrast, Plaintiff
16
     pleads a detailed theory and facts on this issue. See ECF No. 57 at 5-7.
17
            Second, in Timms, the court held that a system can only be an autodialer if it uses a
18
19   random number generator to “randomly select[] the dialing order of the telephone numbers from

20   the predetermined list.” Id. at *14. However, while the Supreme Court used a random number
21   generator as an example, its holding cannot be so limited. As plaintiff explained (and as
22
     Defendants do not rebut) the statutory text compels applying the same holding to a system that
23
     uses a sequential number generator to order and store a preexisting list of phone numbers. ECF
24
25   No. 90 at 3.

26          Third, the logic of Timms is inconsistent with the Supreme Court’s reasoning. In Timms,
27   the district court read footnote 7 the same way that Defendants do here (i.e., that the Supreme
28
     Court was referring to a “preproduced list” of phone numbers that were also generated by the
                                                      8
     Reply ISO Mot. to Amend                                                    No. 3:19-cv-08168-JSC
               Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 12 of 14




     autodialing system). As explained above, however, that would destroy the very point that
 1
 2   Supreme Court was making (that “store” was not superfluous). This cannot be the right reading.

 3          Defendants also rely on Barnett v. Bank of Am., N.A., No. 3:20-cv-272-RJC-DSC, 2021
 4   U.S. Dist. LEXIS 101171 (W.D.N.C. May 28, 2021). But in that case, the court did even address
 5
     footnote 7. Id. And there, unlike here, the plaintiff offered no explanation of how the accused
 6
     system “uses a random or sequential number generator.” Id. at *10.
 7
 8          Defendants further rely on McEwen v. NRA of Am., No. 2:20-cv-00153-LEW, 2021 U.S.

 9   Dist. LEXIS 72133 (D. Me. Apr. 14, 2021). There, the court held that: “After the Duguid
10   opinion, the ATDS portion of the claim requires an allegation that InfoCision used a random or
11
     sequential number generator to place a call to Plaintiff's cellphone, not merely a claim that its
12
     dialing system has that capability.” Id. at *19. But here, Plaintiff alleges exactly what was
13
14   missing from that case: that Defendants actually used the TrustYou system’s mass texting

15   capability (which uses a sequential number generator) to text plaintiff. ECF No. 90-1 ¶¶25-29. 3
16       VI.     Another district court has agreed with Plaintiff’s view of Facebook.
17          Other district courts have gone Plaintiff’s way on this issue. As another district court
18   recently found: “Duguid suggested that an ATDS could potentially fall under TCPA if it ‘use[s]
19
     a random number generator to determine the order in which to pick phone numbers from a
20
     preproduced list [and] then store[s] those numbers to be dialed at a later time.’” Carl v. First
21
22   Nat'l Bank of Omaha, No. 2:19-cv-00504-GZS, 2021 U.S. Dist. LEXIS 111889, at *21 n.10 (D.

23   Me. June 15, 2021) (quoting footnote 7). Therefore, “there is a trialworthy question as to
24          3
              McEwen is also erroneous. Facebook confirmed that, to be an autodialer, a device need
25   only have the “capacity” to use a random or sequential number generator to order and store a
     preexisting list of phone numbers for dialing, and need not actually be used to do this. Facebook
26   at 1167 (“The question before the Court is whether that definition encompasses equipment that
     can ‘store’ and dial telephone numbers…” (emphasis added)); § 227(a)(1) (the statutory
27   definition requires only the “capacity” to “store or produce telephone numbers to be called, using
28   a random or sequential number generator” and “dial such numbers.”).

                                                       9
     Reply ISO Mot. to Amend                                                     No. 3:19-cv-08168-JSC
               Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 13 of 14




     whether the Voice Portal system had the capacity to ‘store a telephone number using a random or
 1
 2   sequential generator,’” i.e., as to whether the system is an autodialer. Id. (rejecting defendant’s

 3   argument for summary judgment). There, like here, the “Voice Portal system operated
 4   ‘campaigns,’ which consisted of files with a list of accounts to call. These campaigns were
 5
     loaded into the Voice Portal system and stored for later automatic dialing.” Id at *6. Thus, here,
 6
     Defendant cannot prevail on a futility argument. In fact, here, where the standard is the motion
 7
 8   to dismiss standard (and not the summary judgment standard like in Carl), there is more reason

 9   to reject Defendant’s futility contentions.
10      VII.     Defendants’ miscellaneous other arguments lack merit.
11          DH Vitale contends that, even if the Court adopts Plaintiff’s view of Facebook, the
12
     complaint does not state a claim because it alleges only that Defendants’ system uses a
13
     sequential generator (and not a random generator) to order, store, and dial phone numbers. ECF
14
     No. 92 at 19. As Plaintiff explained, however, under the statutory text, the Supreme Court’s
15
16   illustrative example in footnote 7 must apply equally to sequential number generators (and not

17   just random number generators). ECF No. 90 at 3. Defendants have no answer to this analysis.
18
            DH Vitale asserts that it would be prejudiced by amendment because the case is
19
     “meritless” and because Plaintiff is changing theories. ECF No. 92 at 21. But because
20
     amendment is not futile, the case has merit. And the reason that Plaintiff is changing autodialer
21
22   theories is because Facebook just changed the law. That Plaintiff is promptly responding to a

23   change in the law cannot be a reason to deny amendment.
24          SF Treat points out that the TCPA is not intended to “preclude companies from
25
     communicating with their customers.” ECF No. 93 at 3-4. That is true. But this glides right
26
     over the problem: Defendants were not communicating with current customers who consented
27
28   to communication. They were automatically and repeatedly texting tens of thousands of former

                                                      10
     Reply ISO Mot. to Amend                                                     No. 3:19-cv-08168-JSC
             Case 3:19-cv-08168-EMC Document 97 Filed 06/30/21 Page 14 of 14




     customers, who were not staying at the hotel, had no plans to stay, and did not consent to
 1
 2   receiving these texts. And they were doing this at all hours of the night. This is precisely what

 3   the TPCA was intended to preclude. ECF No. 90 at 7-8.
 4                                                *   * *
 5
            Because Plaintiff’s proposed Third Amended Complaint states an autodialer claim under
 6
     Facebook, Plaintiff should be granted leave to amend.
 7
 8
 9   Dated: June 30, 2021                         By: /s/ Jonas Jacobson
10                                                Jonas Jacobson
11                                                jonas@dovel.com
                                                  DOVEL & LUNER, LLP
12                                                201 Santa Monica Blvd.
                                                  Suite 600
13                                                Santa Monica, CA 90401
14                                                Telephone: (310) 656-7066

15                                                Rachel E. Kaufman
                                                  rachel@kaufmanpa.com
16                                                Avi R. Kaufman
17                                                kaufman@kaufmanpa.com
                                                  KAUFMAN P.A.
18                                                400 NW 26th Street
                                                  Miami, FL 33127
19                                                Telephone: (305) 469-5881
20
                                                  David S. Ratner, Esq.
21                                                David Ratner Law Firm, LLP
                                                  33 Julianne Court
22                                                Walnut Creek, CA 94595
23
                                                  Attorneys for Plaintiff and the putative Class
24
25
26
27
28

                                                      11
     Reply ISO Mot. to Amend                                                    No. 3:19-cv-08168-JSC
